Title: Memorandum Books, 1824
From: Jefferson, Thomas
To: 


          1824.
          
            
              Jan.
               1. 
              
              Hhd. exp. 1.D. 4. Do. .50.
            
            
              
               4. 
              
              On settlement of E. Meeks’s acct. the balance due him Dec. 1. 23 when he quitted me was 15.D. which is the sum due to G. W. Nicholas on my assumpsit ante Nov. 3.
            
            
              
              The state of my notes in the banks was thus.
            
            
              
                 Dec.  4.  F.’s bk.  3200. qu. omission of 1400. to F. B.    17. US. 2250    23. Virga. 1000    31. US. 3000   
            
            
              
               7. 
              
              James for fowls 4.75. gratuity 1.D. 8. Hhd. xp. .25.
            
            
              
               11. 
              
              Moses. sewers 1. repd. A. Garrett transportn. of a deer 3. weighed 180. ℔ nett.
            
            
              
               13. 
              
              Hhd. xp. 1.D. Do. 1.D.
            
            
              
               16. 
              
              Repd. D. Isaacs transportn. of half a deer from sweet springs 1.D.
            
            
              
               21. 
              
              Hhd. xp. 1.D. 23. Leschot a chrystal .50. 28. Hhd. xp. 1.D.
            
            
              Feb.
               6. 
              
              Hhd. exp. .50. 7. Do. .75 Moses sewers 1.D.
            
            
              
               8. 
              
              Drew on B. Peyton for 200.D. in favor Jacobs & Raphael. This pays their last quarter’s bill 89.09. Hhd. xp. 1.D. do. .50.
            
            
              
              On 23d. Jan. I desired Bernard Peyton to remit 62.85 to John Steele Collectr. Phila. duty & exp. on wines. 
            
            
              
               9. 
              
              Recd. of Raphael 85.D.
            
            
              
              Recd. wines from Dodge & Oxnard.
            
            
            
              
                  old stock  now on hand.   now  recievd.   Total  on hand now     Ledanon  83  100  183   Claret   0  100  100   Limoux   4  25  29   Muscat  53  50  103   Scuppernon   11.    11   Barsac  20    20     171  275  446   
            
            
              Feb.
               11. 
              
              Incloset to Jos. Bartlett of Massachus. in charity 10.D.
            
            
              
              Inclosed to Henry Niles for Weekly Register 5.D.
            
            
              
              Inclosed to John Laval 10.D. to pay 6.25 for books, the overplus on acct.
            
            
              
               12. 
              
              Gave Mr. Hatch order on Raphael for 20.D. annual sbscrptn.
            
            
              
              Gave Burwell gratuity 10.D. John Hemings do. 20.D.
            
            
              
              Pd. Joe Fosset his part of work for J. Perry 7.33.
            
            
              
               13. 
              
              Gave Martin Dawson ord. on Bern. Peyton for 120.73.
            
            
              
                This pays  his acct.  6.94    my assumpt. for E. Bacon ante Oct. 16. & int.  82.79    G. W. Nicholas my assumpsit for E. Meeks ante Nov. 3.   15    do. Youen Carden’s order now presented  16     120.73   
            
            
              
              Pd.  Suttle for 17. turkies 8.50.
            
            
              
               15. 
              
              Gave order on Bernard Peyton in favor of Opie Norris admr. Dr. John C. Ragland for 56.52 on acct. medical services from July 13. 22 to July 31. 23.
            
            
              
              Hhd. xp. .12½.
            
            
              
               16. 
              
              George Toole making a coat 7.D. pd. for oysters 1.25.
            
            
              
               17. 
              
              Borrowed of James Leitch 20.D.
            
            
              Feb.
               19. 
              
              Pd. Rachael, midwife 6.D. for Fanny, Edy & Cretia.
            
            
              
               20. 
              
              Hhd. exp. 1.D.
            
            
              
               25. 
              
              Desired B. Peyton to remit 146.D. to E. Copeland of Boston for Dodge and Oxnard for wines &c. Note Th:J. Randolph’s part of this is 74.61.
            
            
              
               28. 
              
              Hhd. xp. .25 + .12½. 29. Do. 1.
            
            
              Mar.
               4. 
              
              Pd. Davy for tar .44 charity .50.
            
            
            
              
               6. 
              
              Gave John Hemings ord. on Raphael for cloathing 12.D.
            
            
              
               7. 
              
              Sewers Moses 1.
            
            
              
              8.
              
                I have subscribed to the building  an Episcopalian church  200.D.    a Presbyterian do.  60    a Baptist do.  25.   
            
            
              
               all payable in 3. instalments beging. Jan. 1. 25. 
            
            
              
               10. 
              
              Hhd. exp. 1.D. 
            
            
              
               12. 
              
              Drew on Bernard Peyton in favor of James Leitch for 541.17. This is to pay up my store acct. from 1821. Aug. 1 to 1822. Aug. 1. towards which Th:J. Randolph had already pd. 260.D. the whole being 801.17.
            
            
              
               13. 
              
              Drew on B. Peyton in favor of James Leitch for 50.D. towit the 20.D. ante Feb. 17. and 30.D. cash now recieved.
            
            
              
               14. 
              
              Hhd. xp. 2.D.
            
            
              
               18. 
              
              Gave Youen Carden the following notes, to wit
            
            
              
               to Chas. Vest to be responsible for 30.D. with int. from last Oct. .69.
            
            
              
               to Mrs. Proctor for meat to be furnished him.
            
            
              
               to the bearer of my note for any corn he may purchase.
            
            
              
               Paid him cash 5.D. He gave up the mill on the 13th. inst.
            
            
              
               19. 
              
              HHd. xp. .75. 20. Pd. Mr. Huntington for books 7.D.
            
            
              
               28. 
              
              Hhd. xp. 1. 31. Do. 1.25.
            
            
              Apr.
               1. 
              
              Pd. Haskyll for fringe 4.50. Huntington a book 1.
            
            
              
               3. 
              
              Hhd. xp. 2.D. 4. Ned sewers 1.
            
            
              
               5. 
              
              D. Isaacs butter 2.75. 7. Charity 1.D.
            
            
              
               18. 
              
              Hhd. xp. .75 4. shads 1.D.
            
            
              
               25. 
              
              Hhd. xp. .25. 30. Isaacs butter 2.12½.
            
            
              May
               1. 
              
              Charity 1.D. 2. Do. .75. 3. Do. 1. 4. 4 shads 1.D.
            
            
              
               9. 
              
              Hhd. xp. .75.
            
            
              
               12. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 150.D.
            
            
              
                 this pays their last quarterly bill    89.74   recd. in cash  20.26   left in their hands  40.    150.   
            
            
            
              
              Inclosed to Wm. Wirtenbaker ord. on Raphael for 40.D. This pays my 4. shares in the Library company.
            
            
              
               14. 
              
              Sewers 1.D. 15. Hhd. xp. .37½. 16. Do. .75 + .50 Do. 1.D.
            
            
              
               16. 
              
                Drew on B. Peyton in favor of John Winn for 64.85.     D    this pays  my assumpsit for Bacon ante Oct. 2. 22   40    11. months interest  2.20   Charles Massie for cyder ante Dec. 19 22.65     64.85  
            
            
              
               22. 
              
              Hhd. xp. .50. 23. Do. .50.
            
            
              
               27. 
              
              Pd. Huntington 2. Schreveliuses 7.50.
            
            
              
               29. 
              
              Hhd. xp. .75. 30. Do. .75.
            
            
              June
               6. 
              
              Sewers 1.D. 7. Hhd. exp. 1.D. 10. Do. .25.
            
            
              
               13. 
              
              Hhd. xp. 1.D.
            
            
              
               14. 
              
              Gave ord. on Jas. Leitch for 20.62½ in favr. Hanah Proctor on acct. Y. Carden, & on my note ante Mar. 18.
            
            
              
              Note Carden takes at my mill the corn for my note ante Mar. 18.
            
            
              
              Gave Youen Carden ord. on Jas. Leitch for 10.D.
            
            
              
              Hhd. xp. .25. 17. Hhd. xp. .50. 20. Do. .25. 26. Do. 2.D.
            
            
              
               26. 
              
              Do. 1.
            
            
              July
               3. 
              
              Drew on B. Peyton in favor Jacobs & Raphael 175.D.
            
            
              
              Repd. the 30.62½ to James Leitch ante June 14.
            
            
              
              Recieved from Raphael 85.D. cash.
            
            
              
              State of my notes in bank.
            
            
              July
              4.
              
                  US. bank Apr.  18/21  2250 indorsd. by ThJ.      May 2/5 3000 do.    Farmer’s bk. Mar. 15/18 1400 do.     Apr. 5/8 3200 do.    Virginia do.  Apr. 24/27 1000 by B. Peyton   
            
            
              
              Sent renewals.
            
            
              
              Inclosed to J. Barnes 12.D. to pay for a book. 
            
            
              
              Inclosed to J. Vaughan 25.D. for the A. P. society. 
            
            
              
              Drew on Raphael in favr. J. Kelly for 17.D. for a gun.
            
            
            
              
              Drew on do. in favr. of Fras. B. Dyer for 26.52 which discharges my assumpsit to Norman Roberts for E. Meeks ante Aug. 19. and Nov. 28 with interest.
            
            
              
              Drew on do. for 11.D. my sbscrptn. to Albemarle Agricultl. society, payable to Peter Minor.
            
            
              
               6. 
              
              Gave Joseph Bishop ord. on Raphael for 30.25. sadlery acct.
            
            
              
               9. 
              
              Gave B. F. Randolph ord. on Jas. Leitch for 24 D. to pay Xaupi entrance money at his dancing school for Mary, Ben, Lewis, Septimia.
            
            
              
               10. 
              
              Hhd. xp. 1.D. charity 2.D. 11. Sewers 1.D. 14. Hhd. xp. 2.20.
            
            
              
               16. 
              
              Casey slippers 2.50 Heiskell pantaloons 1.42.
            
            
              
               20. 
              
              Hhd. xp. 2.12½. 21. Do. 1.D. 22. Do. .25.
            
            
              
               27. 
              
              Hhd. xp. 1.75. 28. Drew ord. on Jas. Leitch favr. C. P. McKenny 27.62.
            
            
              
               30. 
              
              Borrowed of Jas. Leitch a 5.D. bill.
            
            
              
               31. 
              
              Hhd. xp. .75.
            
            
              Aug.
               2. 
              
              Charity 1.D. 6. Hhd. xp. .32½.
            
            
              
               6. 
              
              Drew on B. Peyton for 200.D. in favr. Joel Yancey for Hugh Chisolm.
            
            
              
               8. 
              
              Hhd. xp. .32½ sewers 1.D. hhd. exp. 1.47½.
            
            
              
               9. 
              
              Inclosed to H. Lee 5.D. for the 1st. year of his tri-weekly paper to be discontd. at the end of the year without further notice.
            
            
              
               15. 
              
              Drew on Raphael for 10.D. in favr.  Hurd for instructing the boys in arithmetic during their late vacation.
            
            
              
               23. 
              
              Drew on B. Peyton in favor of Jas. Leitch 100.D.
            
            
              
                Pd. Leitch  56.D.  to wit ante July 9. 24.D. Jul. 28. 27.D. July 30. 5 D.   Recd. cash   44  pd. Lee for beef 8.37½.    100   
            
            
            
              
               24. 
              
              Paid Defoe for 8. geese 2.67. 25. Huntington 1. ℔ tea 1.D.
            
            
              
               26. 
              
              Paid Xaupy balce. dancing 24.D. gave B. F. Rand. 1.D.
            
            
              
              Recd. from B. Peyton sales of 20. hhds. Bedford tobacco weighing nett 29358 ℔, fetching 1532.21. clear of charges which is 5.21 pr. Cwt.
            
            
              
               28. 
              
              Recd. back from H. Lee the 5.D. ante Aug. 9.
            
            
              
               29. 
              
              Hhd. xp. 2.50 + 1.25. 30. Do. 2.D.
            
            
              Sep.
               4. 
              
              Hhd. xp. 1.D. 6. Do. .87½.
            
            
              
               8. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 230.
            
            
              
              Recd. of them cash 78.20. leavg. 151.80 for their last quartr. acct.
            
            
              
              Pd. John Lee for beef 5.58.
            
            
              Sep.
               9. 
              
              Settled with Youen Carden all accounts to this day and paying him now 50.D. there remains a balance still due to him of 81.60 of which I gave him a written acknolegement.
            
            
              
               10. 
              
              Drew on B. Peyton for 892.02 in favr. Jas. Leitch which pays my store acct. from Aug. 1. 22. to Aug. 1. 23.
            
            
              
              Pd. Heiskell for table linen 13.50.
            
            
              
               12. 
              
              Sewers 1.D. Charity 1.D.
            
            
              
              Gulian Ludlow acknoleges having recd. from B. Peyton on my order 1208.20 which pays the last year’s int. on my debt to V. Staphorsts 125.D. + 1083.20 in part of principal, & leaves 1000.D. of principal due.
            
            
              
               13. 
              
              Signed blanks for renewal of bank notes.
            
            
              
               18. 
              
              Hhd. xp. .25. 19. Do. 2.75 + 1.
            
            
              
               23. 
              
              Leschot repairing clocks 1.D. 25. Gill exp. to Mr. Madison’s .25.
            
            
              
               25. 
              
              Hhd. xp. 1.06. 26. Do. .50.
            
            
              
               29. 
              
              Desired B. Peyton to remit to Jonathan Thompson collector of N. York 10.64 D. duty and charges on books recieved there from DeBures freres booksellers in Paris for me. These books pay me the balance I had in their hands and closes our accounts.
            
            
              
              Desired him also to deposit in some bank of Richmd. to the credit of Edmund Bacon 33.D. which finally closes my account with Bacon, principal & all interest. See ante Aug. 18. 23.
            
            
              
              Desired him also to remit a bill of excha. for 500.D. to Samuel Williams No. 13. Finsbury square London to the credit of Thomas Appleton, whom I desire to pay 444.D. to M. & Mde. Pini, this year’s interest on my debt to them, and to recieve the balance of 56.D. on my acct. for marble for my chimnies, for which I have written to him.
            
            
              Oct.
               1. 
              
              Branham and Vest have sent to B. Peyton for me 50. Barrels of flour, being their rent for July, Aug. and Sep.
            
            
              
               4. 
              
              Took in my bond of Feb. 27. 23. ante for 1918.85 to Arch. Robertson and adding to that sum subsequent balances executed a new one for 2904.59 with int. from Aug. 16. last till paid.
            
            
              
               8. 
              
              Hhd. xp. 3.D.
            
            
              
              Inclosed to Thos. Appleton the 3d. of excha. for the 500.D. ante Sep. 29.
            
            
              
               9. 
              
              Inclosed to Edmd. Bacon a bk. certificate for the 33.D. ante Sep. 29.
            
            
              
              Desired B. Peyton to pay Withers of Fredsbg. 10.D. for Edinbg. Review.
            
            
              
               10. 
              
              Sewers 1.D.
            
            
              
               12. 
              
              Drew on B. Peyton in favr. sheriff Albemarle for 110.D. for my taxes now due.
            
            
              
              Borrowed of Jas. Leitch 25.D. pd. John Lee, beef & tallow 9.53½.
            
            
              
               13. 
              
              Pd. Phoebus & Young for 2. Horaces 2.D. which with 5.D. paid abt. the 5th. inst. and omitted to be entd. is in full.
            
            
              
               22. 
              
              Paints .25. 24. Hhd. exp. 1.50. 28. Do. 1.D.
            
            
              
               29. 
              
              Drew on B. Peyton favr. Jacobs & Raphael for 142.36.
            
            
              
              Drew on Jacobs & Raphael in favr. Geo. Wolfe 82.36.
            
            
              
              Do. in favr. Mr. Hatch 60.D. for 3. tuitions due (as he states) June 19. 24.
            
            
              
              Hhd. xp. 1.D. 31. Hhd. xp. 1.31 + 1.50 + 1.56 + .50.
            
            
              Nov.
               2. 
              
              Recd. of James Leitch 50.D. and gave him draught on B. Peyton for 75.D. which pays the 25.D. ante Oct. 12.
            
            
              
              Pd. Isaacs for J. Lee 5.D. pd. do. for leadg. lines .25.
            
            
              
               3.  
              
              Hhd. xp. 1.37½. 9. A barrel crackers 1.D.
            
            
            
              Nov.
               11. 
              
              Phoebus and Young for books 4.50.
            
            
              
              Lee for beef 5.D. sewers 1.D. 12. Hhd. xp. 2.D.
            
            
              
               16. 
              
              Signed notes of renewal in the banks.
            
            
              
              Drew on B. Peyton in favor Jacobs & Raphael for 209.29 the amount of their last quarters bill and the 10.D. ante Aug. 15.
            
            
              
               18. 
              
              Paid  McKenny book binding 19.D.
            
            
              
               19. 
              
              Hhd. xp. 1.D. 21. Do. 1.16.
            
            
              
               23. 
              
              Heiskell a buffalo skin 3.50.
            
            
              
               25. 
              
              Gave order on Jas. Leitch in favr. Hierom Sanders for 8.D. for butter.—28. Hhd. xp. .25.
            
            
              Dec.
               1. 
              
              Hhd. xp. .75. 5. Sewers 1.D. hhd. xp. 4.D.
            
            
              
               6. 
              
              Borrowed of Jas. Leitch 20.D.
            
            
              
               9. 
              
              Desired B. Peyton to remit to E. Copeland jr. for Dodge and Oxnard 123.70 D. = 659–30 fr. for wines & other articles just arrived from them, also 37.72 D. to Jonathan Thompson Collector of N. Y. for freight, duties &c.
            
            
              
               11. 
              
              Pd. Madison and Eston for 100. cabbages 2.D. See ante pa. 169. 
            
            
              
               12. 
              
              Hhd. xp. 1.D. 14. Lee beef 6.10. Isaacs butter 1.58.
            
            
              
               18. 
              
              Hhd. xp. 1.D.
            
            
              
              Desired B. Peyton to remit 52.10 to E. Copeland jr. for 5. cases of 50. bottles each of the wine of Bergasse and a cask of 30. galls. of table wine, or vin ordinaire from Dodge & Oxnard, and to Henry A. S. Dearborne 31.30 freight duties &c. Note 2. of the cases are Th:J.R.’s.
            
            
              
               19. 
              
              Hhd. xp. 1.D. + .50. 21. Do. .50 oysters .75—23. Do. .60 hhd. xp. .50.
            
            
              
               24. 
              
              Gill 65. cabbages 1.30 hhd. xp. 1.D. 25. Hhd. xp. 2.75.
            
            
              
               29. 
              
              Isaac extra service .50.
            
          
        